       Case 2:19-cv-05219-MTL Document 17 Filed 06/22/20 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   John Vincent Fitzgerald,                           No. CV-19-5219-PHX-MTL
10                          Petitioner,                 DEATH-PENALTY CASE
11   v.                                                 ORDER
12   David Shinn, et al.,
13                          Respondents.
14
15          Petitioner John Vincent Fitzgerald is an Arizona prisoner under sentence of death.
16   He seeks an order from the Court equitably tolling the one-year statute of limitations for
17   filing his federal habeas corpus petition for 90 days. (Doc. 11.) See 28 U.S.C. § 2244(d)(1).
18   Respondents filed an objection, asking the Court to deny the motion as premature (Doc.
19   12), and Petitioner has filed his reply (Doc. 13). The Court held a hearing on June 17, 2020.
20   After considering the arguments and briefs of the parties, the Court denied the motion for
21   equitable tolling without prejudice. (Doc. 15.) The Court’s rationale is discussed below.
22                                          Background
23          On September 9, 2019, Petitioner filed a statement of intent to file a habeas corpus
24   application under § 2254 (Doc. 1), a motion to appoint counsel (Doc. 2), and an application
25   to proceed in forma pauperis (Doc. 3). The Court appointed the Federal Public Defender’s
26   Office to represent Petitioner and ordered Petitioner to file his petition for writ of habeas
27   corpus no later than July 2, 2020. (Docs. 5, 9.) The parties agree that the one-year statute
28   of limitations under the Antiterrorism and Effective Death Penalty Act (AEDPA), 28
       Case 2:19-cv-05219-MTL Document 17 Filed 06/22/20 Page 2 of 9



 1   U.S.C. § 2244(d), expires on July 21, 2020. (Doc. 8 at 2.)
 2          Petitioner now requests that the Court equitably toll the limitations period for 90
 3   days, up to and including October 19, 2020. (Doc. 11.) Petitioner asserts he has been
 4   diligently pursuing his rights, but extraordinary circumstances caused by the global
 5   COVID-19 pandemic are preventing him from timely filing his habeas corpus petition.
 6          Respondents claim that, until Petitioner files a petition, he has not and cannot
 7   demonstrate sufficiently reasonable diligence. Respondents also assert Petitioner’s motion
 8   is premature because he has not yet demonstrated that an extraordinary circumstance stood
 9   in his way and prevented him from timely filing. The Court agrees that the motion is
10   premature.
11                                             Discussion
12          A petitioner may be entitled to equitable tolling if he shows “(1) that he has been
13   pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his
14   way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting
15   Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)) (internal quotation marks omitted). A
16   petitioner must show that the extraordinary circumstances were the cause of his
17   untimeliness. Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003) (quoting Stillman v.
18   LaMarque, 319 F.3d 1199, 1203 (9th Cir. 2003)). A determination of whether there are
19   grounds for equitable tolling is a highly fact-dependent question. Whalem/Hunt v. Early,
20   233 F.3d 1146, 1148 (9th Cir. 2000).
21          Petitioner asserts he has been diligently pursuing his rights, but extraordinary
22   circumstances caused by the global COVID-19 pandemic are preventing him from timely
23   filing his habeas corpus petition by substantially delaying his counsel’s investigation and
24   interfering with counsel’s duty to develop and raise all potentially meritorious claims.
25   Petitioner asserts that the governmental, institutional, and societal limitations placed on
26   travel and contact with other persons in response to COVID-19 have interfered and
27   continue to interfere with his ability to timely file a petition.
28          COVID-19 was officially designated as a pandemic by the World Health
                                                   -2-
       Case 2:19-cv-05219-MTL Document 17 Filed 06/22/20 Page 3 of 9



 1   Organization (WHO) on March 11, 2020. The Governor of Arizona declared a state of
 2   emergency the same day and issued a statewide stay-at-home order effective March 31,
 3   2020, which was ultimately extended until May 15, 2020. On May 12, 2020, the Governor
 4   issued an executive order permitting the gradual opening of businesses but cautioned all
 5   individuals in public areas to maximize physical distance from others and to avoid social
 6   settings where appropriate physical distancing is not practical unless precautionary
 7   measures are observed and Center for Disease Control and Prevention (CDC) guidelines
 8   are followed.
 9          Shortly after the WHO’s designation and the Governor’s declaration, the Chief
10   District Judge in this district issued a series of general orders regarding court operations
11   under the exigent circumstances created by COVID-19. On March 17, 2020, the Arizona
12   Federal Public Defender’s Office implemented a mandatory telework protocol for all
13   employees and suspended in-person field investigation. The mandatory telework policy is
14   scheduled to remain in place until at least July 6, 2020.
15          Without question, the global COVID-19 pandemic is an extraordinary circumstance
16   that is currently interfering with the development of Petitioner’s habeas claims because the
17   claims require additional investigation, including extensive travel and the assistance of
18   experts. Specifically, Petitioner asserts that there are several witnesses who still need to be
19   interviewed by investigators but who appear to be at higher risk of severe illness and death
20   from COVID-19 based on their age or underlying medical conditions. These and other
21   witnesses are located in several states, including Hawaii, where Petitioner lived in the year
22   before the murder. Travel to Hawaii is particularly problematic as all individuals arriving
23   to the state through June 30, 2020, are subject to a mandatory 14-day self-quarantine. One
24   critical witness is also alleged to reside overseas. Stressing the importance of in-person
25   interviews in capital cases, Petitioner asserts that it is irresponsible and not socially
26   tolerable for his investigators to interview witnesses at this time.
27          Next, Petitioner asserts his investigation is hindered by the Arizona Department of
28   Corrections’ suspension of visitation with clients due to the pandemic. This suspension
                                                  -3-
       Case 2:19-cv-05219-MTL Document 17 Filed 06/22/20 Page 4 of 9



 1   remains in effect until at least July 13. Petitioner asserts this prevents his defense team
 2   from monitoring his mental state, discussing sensitive and personal details necessary to
 3   their investigation, and establishing the rapport and trust that are necessary to develop
 4   information about Petitioner’s background and experience. The suspension of visitation
 5   also effects the ability of Petitioner’s experts to evaluate him and formulate their opinions.
 6   It is uncertain when full visitation will resume.
 7          Finally, Petitioner asserts that despite prompt requests for records related to his case
 8   and personal background, including court records, educational, employment, military,
 9   vital, court, institutional, and medical and mental health records, some requests remain
10   unfulfilled. For instance, despite six months of regular follow up, Petitioner has been
11   unable to obtain records from the National Personnel Records Center, the VA Benefits
12   Center, and the Phoenix VA, and has been unable to obtain his case file from the Maricopa
13   County Attorney’s Office. It is uncertain when these and other records might be obtained.
14          Petitioner’s assertion that COVID-19 is interfering with his ability to investigate his
15   claims is supported by declarations from members of his defense team. (See Doc. 11, Ex
16   A (Declaration of Erin Land, mitigation specialist) and Ex. B (Declaration of Jennifer
17   Thompson, investigator)). Respondents do not contest the factual bases that support
18   Petitioner’s motion. Respondents concede that the current pandemic and associated
19   conditions may constitute an extraordinary circumstance but argue that Petitioner “has not
20   and cannot” meet his burden of demonstrating reasonable diligence and has “not yet”
21   demonstrated that an extraordinary circumstance prevented him from timely filing; i.e.,
22   Petitioner cannot merely speculate how the pandemic will prevent him from timely filing
23   his habeas corpus petition. See Smith v. Davis, 953 F.3d 582, 598–99 (9th Cir. 2020) (en
24   banc) (“[F]or a litigant to demonstrate he has been pursuing his rights diligently, and thus
25   satisfies the first element required for equitable tolling, he must show that he has been
26   reasonably diligent in pursuing his rights not only while an impediment to filing caused by
27   an extraordinary circumstance existed, but before and after as well, up to the time of filing
28   his claim in federal court.”) (internal citations and punctuation omitted).
                                                  -4-
       Case 2:19-cv-05219-MTL Document 17 Filed 06/22/20 Page 5 of 9



 1            Equitable tolling is generally applied retroactively, though the Supreme Court has
 2   not passed on whether equitable tolling may be granted prior to the filing of a petition.
 3   Supporting Respondents’ position, some federal circuit and district courts have explicitly
 4   held that federal courts lack jurisdiction to consider the timeliness of a habeas petition until
 5   it is actually filed. See, e.g., United States v. McFarland, 125 Fed. App’x 573, *1 (5th Cir.
 6   Apr. 6, 2005) (“Before the [§ 2255] petition itself is actually filed, ‘there is no case or
 7   controversy to be heard, and any opinion we were to render on the timeliness would be
 8   merely advisory.’”); see also Archanian v. Gittere, No. 319-CV-00177APG-CLB, 2019
 9   WL 6499113, at *2–3 (D. Nev. Dec. 3, 2019) (denying motion for equitable tolling as
10   premature without prejudice to requesting equitable tolling in response to a limitations
11   defense asserted by respondents); Knutson v. McNurlin, No. CV 15-2807 (DSD/BRT),
12   2015 WL 9224180, at *1 (D. Minn. Nov. 23, 2015), report and recommendation adopted,
13   No. CV 15-2807(DSD/BRT), 2015 WL 9165885 (D. Minn. Dec. 16, 2015) (denying
14   motion for equitable tolling as premature because “until Knutson actually files a habeas
15   petition, this Court cannot determine whether he has diligently pursued his rights
16   throughout the entire period preceding the filing of his petition and was prevented from
17   timely filing due to extraordinary circumstances beyond his control . . . .”); Gray v.
18   Quarterman, No. 3:08–CV–2068–D, 2008 WL 5385010 (N.D. Tex. Dec. 23, 2008)
19   (federal courts do not “sit to decide hypothetical issues or to give advisory opinions about
20   issues as to which there are not adverse parties before [them]”), quoting Princeton
21   University v. Schmid, 455 U.S. 100, 102 (1982) (other citations omitted); but see Hargrove
22   v. Brigano, 300 F.3d 717, 720–21 (6th Cir. 2002) (affirming district court’s use of
23   prospective equitable tolling in § 2254 case where tolling achieved the same result as a
24   stay).
25            Prospective equitable tolling, however, is not unprecedented in this Circuit and has
26   been practiced with some frequency, particularly in the California courts. See Calderon v.
27   U.S. Dist. Court for the Cent. Dist. of Cal. (Beeler), 128 F.3d 1283, 1285 (9th Cir. 1997),
28   overruled on other grounds by 163 F.3d 530 (9th Cir. 1998) (en banc) (upholding district
                                                  -5-
       Case 2:19-cv-05219-MTL Document 17 Filed 06/22/20 Page 6 of 9



 1   court’s prospective equitable tolling of the time limitation upon request by petitioner’s
 2   attorneys due to a late change in counsel); Calderon v. U.S. Dist. Court for the Cent. Dist.
 3   of Cal. (Kelly V), 163 F.3d 530 (9th Cir. 1998), overruled on other grounds by Woodford
 4   v. Garceau, 538 U.S. 202 (2003) (holding that a prisoner’s incompetence is grounds to
 5   equitably toll the statute of limitations “until a reasonable time period after the district court
 6   makes a competency determination.”); Williams v. Chappell, No. 1:12-CV-01344 LJO,
 7   2013 WL 3863942, at *4–5 (E.D. Cal. July 24, 2013) (citing cases granting prospective
 8   equitable tolling). Most commonly, prospective equitable tolling is utilized to extend the
 9   limitations period, in a “stop-clock” fashion,* for the duration of time between a capital
10   habeas petitioner’s request for the appointment of counsel and the date counsel is
11   appointed. See Bunyard v. Davis, 2016 WL 128429 (E.D. Cal. Jan. 12, 2016) (“Pre-petition
12   equitable tolling in capital cases is widely accepted in this circuit.”); Williams, 2013 WL
13   3863942, at *5 (“The Court is well aware that granting equitable tolling during the time
14   capital petitioners await appointment of counsel is widely practiced and sanctioned by the
15   appellate courts.”).
16          A recent decision by the Ninth Circuit, however, implicitly rejects prospective
17   tolling in this Circuit. See Smith, 953 F.3d 582. In Smith, the Ninth Circuit held that unlike
18   statutory tolling for properly filed post-conviction petitions under 28 U.S.C. § 2244(d)(2),
19   equitable tolling does not act as a stop-clock. Id. A petitioner “must show that he has been
20   reasonably diligent in pursuing his rights not only while an impediment to filing caused by
21   an extraordinary circumstance existed, but before and after as well, up to the time of filing
22   his claim in federal court.” Id. at 598–99. The Ninth Circuit explicitly rejected the argument
23   raised by Smith that Congress established a one-year-statute of limitations with the intent
24   to provide petitioners with 365 impediment-free days to draft and file a petition. Id. at 591–
25
            *
              “Stop-clock” tolling is the granting of a motion for equitable tolling to extend the
26   limitations period for the exact duration of the impediment. For example, if counsel is not
     appointed for 60 days following the initiation of habeas proceedings, a court that performs
27   stop-clock tolling would extend the limitations period for 60 days regardless of any
     showing of diligence after counsel is appointed or counsel’s ability to nonetheless file a
28   timely petition in the absence of tolling.
                                                   -6-
       Case 2:19-cv-05219-MTL Document 17 Filed 06/22/20 Page 7 of 9



 1   92; accord Kayer v. Schriro, No. CR-07-2120-PHX-DGC, 2007 WL 4150213, at *2–3 (D.
 2   Ariz. Nov. 19, 2007) (rejecting argument that AEDPA provides petitioners with a full year
 3   to prepare a habeas petition and finding petitioner’s request for equitable tolling filed
 4   before the expiration of the statute of limitations premature).
 5          Nonetheless, Petitioner points out that at least two district courts in the Ninth Circuit
 6   have granted prospective relief due to the COVID-19 pandemic after the decision in Smith.
 7   In Dunn v. Baca, No. 3:19-cv-00702-MMD-WGC, ECF No. 16 at 3 (D. Nev. May 18,
 8   2020), the court granted prospective equitable tolling in a non-capital habeas case. The
 9   court acknowledged that prospective equitable tolling was a departure from the usual
10   practice, and that equitable tolling, by its nature, is a retrospective equitable remedy. Id. at
11   *2. The court further noted that in the event of a short deadline, the usual practice of the
12   Federal Public Defender was to quickly file a timely petition, effectively a rough draft
13   based upon a brief initial investigation, to which later amended petitions could relate back.
14   The court explained that the COVID-19 pandemic made this practice “difficult to
15   impossible”:
16
17                   Visits to prison are restricted to keep the disease from
                    spreading into the prisons. Travel to other areas for
18                  investigation is difficult. Trying to interview people on
                    potentially sensitive issues while maintaining distance also is
19
                    unwise. Courthouses are closed, and so obtaining records is
20                  difficult to impossible. Counsel for Dunn and for Respondents
                    are working from home, as are their colleagues. The Court has
21
                    received many requests for extension of time from both due to
22                  technical difficulties of setting up secure remote connections
                    to their work computers, and their home computers might not
23                  be as efficient as their work computers. Some people have
24                  children whose schools or day-cares have closed. The parents
                    have suddenly and unexpectedly become teachers, in addition
25                  to their normal work duties. In short, the COVID-19 pandemic
26                  is an extraordinary circumstance that is preventing parties from
                    meeting deadlines established both by rules and by statutes.
27
28   Id. The district court recognized that the decision in Smith implicitly eliminated prospective

                                                  -7-
       Case 2:19-cv-05219-MTL Document 17 Filed 06/22/20 Page 8 of 9



 1   equitable tolling, but reasoned:
 2
                   The extraordinary circumstance of the COVID-19 pandemic is
 3                 ongoing, and at the moment it is preventing Dunn from filing
 4                 a timely amended petition. Put another way, if the Court were
                   to deny prospective equitable tolling, but give Dunn additional
 5                 time to file an amended petition because of the challenges he
 6                 faces, then the Court can say with certainty that it would find
                   equitable tolling to be warranted once he files the amended
 7                 petition. Because the Court would do that, it will tell Dunn
 8                 ahead of time that it will grant equitable tolling and relieve him
                   of one worry.
 9
10   Id. at *4.
11          A district court in the Eastern District of California also granted a capital habeas
12   petitioner’s unopposed motion to equitably toll the limitations period, finding that the
13   “petitioner’s investigation and preparation of the federal petition has been and will be
14   impeded by the extraordinary and unforeseeable circumstances arising from the COVID-
15   19 pandemic . . . .” Cowan v. Davis, No. 1:19-CV-00745-DAD, 2020 WL 1503423, at *2
16   (E.D. Cal. Mar. 30, 2020). The court further stated that the COVID-19 impediment
17   implicated a petitioner’s right to the assistance of appointed habeas counsel in preparing
18   his petition for federal habeas relief, which includes a right for counsel to meaningfully
19   research and present a defendant’s claims. Id. at 2 (citing 18 U.S.C. § 3599(a)(2);
20   McFarland v. Scott, 512 U.S. 849 855–57 (1994)).
21          There is little doubt that ultimately, the COVID-19 pandemic will be considered an
22   extraordinary circumstance meriting tolling for some period of time, and that Petitioner has
23   been acting diligently to investigate and present his claims. Nonetheless, while it is
24   tempting to “relieve” Petitioner of “one worry,” the Court is concerned that doing so may
25   negatively impact some of Petitioner’s claims, especially record-based ones. See
26   Mardesich v. Cate, 668 F.3d 1164, 1171 (9th Cir. 2012) (“AEDPA’s one-year statute of
27   limitations in § 2244(d)(1) applies to each claim in a habeas application on an individual
28   basis.”) The Court shares the opinion of Judge Edmund A. Sargus, Jr., in the Southern
                                                 -8-
       Case 2:19-cv-05219-MTL Document 17 Filed 06/22/20 Page 9 of 9



 1   District of Ohio, that “the novelty of the issue presented herein militates in favor of taking
 2   the more cautious approach for which the Court has opted.” Pickens v. Shoop, No. 19-cv-
 3   558, 2020 WL 3128536, *3 (S.D. Ohio, June 12, 2020).
 4          The Court cannot evaluate petitioner’s diligence in all time periods—before, during
 5   and after the existence of the COVID-19 pandemic—until Petitioner has filed a petition.
 6   See Smith, 953 F.3d at 593 n.3 (“[A] petitioner [needs] to show his diligence continued up
 7   through the point of filing his habeas petition in federal court.”). The Court cannot, on the
 8   basis of Petitioner’s motion, make an informed ruling on when the impediment began,
 9   when it abated, and whether Petitioner was sufficiently diligent in the periods before and
10   after the impediment. Accordingly, the Court will adopt the procedure suggested in
11   Pickens, by denying the prospective motion for equitable tolling, without prejudice,
12   directing Petitioner to file a “protective petition,” i.e., an initial but incomplete petition,
13   and allowing Petitioner the additional 90 days requested in his motion for the filing of an
14   amended petition.
15          Accordingly,
16          IT IS HEREBY ORDERED:
17          (1)    Petitioner’s motion for equitable tolling is DENIED WITHOUT
18   PREJUDICE.
19          (2)    The deadline for the filing of an initial petition is extended to July 21, 2020.
20          (3)    The deadline for filing an amended petition is October 21, 2020.
21          (4)    The parties are directed to confer and submit a joint proposal for the
22   remaining deadlines no later than Tuesday, June 23, 2020.
23          Dated this 22nd day of June, 2020.
24
25
26
27
28
                                                  -9-
